Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 11, 2003, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in making its Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]), as it struck a proper balance between the probative value of the evidence of the defendant’s criminal history and the possible prejudice against him (see People v Powell, 4 AD3d 489, 490 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Krausman, Skelos and Covello, JJ., concur.